DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 1/5/2021. Claims 1-14, 16-18 and 22-24 are currently pending, with claims 19-21 withdrawn from consideration and claim 15 cancelled. Accordingly, claims 1-14, 16-18 and 22-24 are examined below. The earliest effective filing date of the present application is 6/27/2016.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-14, 16-18 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure is silent on “a first portion that identifies the inventory management server to the financial switching server for routing of the pre-authorization message to the inventory management server.” Appropriate correction is needed.

Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-9, 11-13, 16-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Pat. Pub. No. 2014/0067681 to Brooks et al. (“Brooks”) in view of U.S. Pat. Pub. No. 2009/0177563 to Bernstein et al. (“Bernstein”).

7.	With regards to claims 1, 18, and 221, Brooks disclosed the device, non-transitory computer readable medium, and method limitations of,
at least one processor (See [0010] discussing the inventory management system containing a processor. See further [0055] discussing the processor being a part of the database server (95).); and 
at least one memory including computer program code configured to cause the inventory management server (See [0010] discussing a memory containing a executable program for inventory management. See further [0055] discussing the memory being a part of the database server (95).) to: 
receive, from a financial switching server of a payment network (See [0040] discussing the plurality of servers or server in operating as financial services electronic payment network (33), issuer processor computer (61), and transaction-tracking computer (81). The examiner is interpreting the server operating as the payment network to be a financial switching server.), tracking data assigned to a product stocked at a merchant inventory associated with a merchant, wherein the tracking data is transmitted over the payment network by the merchant via a merchant terminal that is in communication with the financial switching server of the payment network  (See [0049]-[0052] and Fig. 1 discussing the acquiring by the POS terminal (67) of product identifier, transmitting of a message to the payment network (33), which transmits the message to tracking computer (81). Examiner notes that the message includes universal product-transaction identifier, see [0011]; See further [0040] discussing the plurality of servers or server in operating as financial services electronic payment network (33), issuer processor computer (61), and transaction-tracking computer (81). The examiner is interpreting the server operating as the payment network to be a financial switching server.) the tracking data including a first portion that identifies the inventory management server to the financial switching server for routing of the … message to the inventory management server (See [0010] discussing the use of universal product-transaction identifiers i.e., Primary Account Number (PAN), with assigned financial transaction bank identification numbers (BIN) and product identification numbers. See also [0036] discussing PAN relationship to tracking and real-time management of products and [0040] discussing the tracking process of communicating between the payment network’s processor computer, the transaction tracking computer.;
interrogate a mapping table containing product data associated with tracking data information for a presence of the received tracking data (See [0066] discussing the use of look-up tables/list/databases with product assigned UPCs, SKUS and tracking identifiers. See also Fig. 13 showing a mapping table of product information.); 
update an inventory database of the product stocked at the merchant inventory in response to detection of the presence of the received tracking data (See [0066] discussing the updating of product assigned UPCs, SKUS and tracking identifiers in look-up tables/list/databases.); and 
transmit, to the merchant terminal over the payment network(See [0049]-[0052] and Fig. 1 discussing the acquiring by the POS terminal (67) of product identifier, transmitting of a message to the payment network (33), which transmits the message to tracking computer (81).), acknowledgement data indicative of the inventory database update (See [0061] and Fig. 12 discussing the “updating a database for the one of the plurality of product sets with the corresponding purchase transaction data (Block 1280), and sending a product provider transaction message to a product provider (Block 1290).” The examiner is interpreting the sending of a product provider transaction message as an acknowledgement data.).  
Brooks is silent on the limitation of,
in a pre-authorization request message generated prior to a purchase authorization request message being generated;
transmitting acknowledgement data in response to the pre-authorization request message
However, Bernstein teaches at [0129] that it would have been obvious to one of ordinary skill in the point of sale art to include the ability to receive a pre-authorization request message generated prior to a purchase authorization request message being generated (See [0128] discussing the sending of a pre-authorization request to a terminal before a transaction is completed. The examiner is interpreting the sending of the request before as being prior to the generation of a purchase authorization request message.) and transmit acknowledgement data responsive to a pre-authorization request message (See [0129] discussing the forwarding of identifiers in response to the pre-authorization request.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sale art before the effective filing date of the claimed invention to have modified the teachings of Brooks to include the ability to receive a pre-authorization request message generated prior to a purchase authorization request message being generated, as disclosed by Bernstein. One of ordinary skill in the art would have been motivated to make this modification in order to use preset limits on accounts to ensure the request comply (Bernstein [0014]).  
		
8.	With regards to claim 4, Brooks disclosed the limitations of,
wherein the mapping table further contains merchant identification information linked to each set of the product data to the tracking data information (See generally [0066] discussing look-up tables.), and wherein the inventory management server is further configured to: 
detect merchant data identifying the merchant from which the tracking data is transmitted, the merchant data being received with the tracking data (See [0066] discussing the a merchant category code and merchant identification number within the being data included in the message and stored by the look-up tables/lists/databases.); and 
ascertain, before updating the inventory database, a set of the product data to the tracking data information that matches the received tracking data, the set of the product data linked to the merchant identification information that tallies with the received merchant data (See [0073] discussing the receiving by the POS Terminal (67) and its transmission of a message to the payment network of the reception. See also [0066] discussing other data within the message.) .  

9.	With regards to claim 5, Brooks disclosed the limitations of,
wherein the mapping table is configured to: 
receive, from one or more suppliers of the product, data on the product and its assigned tracking data (See [0055]-[0056] discussing the receiving of data on the product for the tables from the payment network (33). See also [0045] discussing the manufacture affixing a magnetic stripe contain location and product data.); and 
map the data to the assigned tracking data (See [0056] and Fig. 13 showing the mapping of the product data and the location data.).  

10.	With regards to claim 6, Brooks disclosed the limitations of,
wherein the inventory management server is further configured to: 
generate the tracking data (See [0061] discussing the generating of tracking information including the universal product-transaction identifiers (41).) ; and 
write the tracking data into a machine-readable tracking component for packaging with the product (See [0073] discussing the generating of a universal product-transaction identifiers (41). See further [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

With regards to claim 7, Brooks disclosed the limitations of,
wherein the machine-readable tracking component comprises at least one of an EMV chip, an integrated circuit, and a magnetic stripe (See [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

12.	With regards to claim 8, Brooks disclosed the limitations of, 
wherein the inventory management server is further configured to embed the product data into the machine-readable tracking component (See [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

13.	With regards to claim 9, Brooks disclosed the limitations of, 
wherein at least one of the generation of the tracking data, the writing of the tracking data into the machine-readable tracking component, and the embedding of the product data into the machine-readable tracking component is performed by an issuer of the machine-readable tracking component(See [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

14.	With regards to claim 11, Brooks disclosed the limitations of, 
wherein at least one of the mapping table and the inventory database is externally hosted (See [0060] discussing the memory and data including databases, tables, fields, and records can be store externally on a server.).  

15.	With regards to claim 12, Brooks disclosed the limitations of, 
wherein the inventory management server is hosted by a supplier of the product to the merchant (See [0060] discussing the memory and data including databases, tables, fields, and records can be store externally on a server. Examiner notes that any external entity can host a server.).  

16.	With regards to claim 13, Brooks disclosed the limitations of, 
wherein the inventory management server is hosted by a facilitator in communication with the merchant and a supplier of the product to the merchant (See [0060] discussing the .  

17.	With regards to claim 16, Brooks disclosed the limitations of, 
wherein the tracking data comprises at least one of a PAN tagged with the product, a value derived from the PAN (See [0036] discussing Primary Account Number (PAN) as being equivalent to universal product-transaction identifier and used to track sales of each individual product. See further [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.), and a separate value encoded into the machine-readable tracking component (See [0045] discussing the storing of other data in the magnetic stripe including identification of the stock data, location information, etc.).  

18.	With regards to claim 23, Brooks disclosed the limitations of, 
wherein the tracking data comprises at least one of a PAN tagged with the product and a value derived from the PAN(See [0036] discussing Primary Account Number (PAN) as being equivalent to universal product-transaction identifier and used to track sales of each individual product. See further [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

19.	With regards to claims 17 and 24, Brooks disclosed the limitations of, 
wherein the PAN is obtained from the machine-readable tracking component packaged with the product (See [0045] discussing the affixing of the magnetic strip, which contains the universal product-transaction identifier to the product. See further [0036] discussing Primary Account Number (PAN) as being equivalent to universal product-transaction identifier.).  


20.	Claims 2, 10, and 14 are rejected under 35 U.S.C. 103 as being obvious by Brooks, Bernstein, in view of U.S. Pat. Pub. No. 2012/0278205 to Chin (“Chin”).

21.	With regards to claim 2, Brooks and Bernstein are silent on the limitation of,
wherein the inventory management server is further configured to: 
determine whether a quantity of the product stocked at the merchant inventory falls below a threshold level; and 
flag for replenishment of the product stocked at the merchant inventory upon the product quantity falling below the threshold level.  
However, Chin teaches at [0087] that it would have been obvious to one of ordinary skill in the inventory management art to include the ability to determine when an inventory falls below a threshold and flag the inventory for replenishment (See [0087] discussing the setting of a threshold limit for a product and the delivery of an alert to the merchant when the threshold is reached. The examiner is interpreting the alert to the merchant as a flag for replenishment.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory management art before the effective filing date of the claimed invention to have modified the teachings of Brooks and Bernstein to include the ability to determine when an inventory falls below a threshold and flag the inventory for replenishment, as disclosed by Chin. One of ordinary skill in the art would have been motivated to make this modification in order to maintain sufficient amounts of inventory on stock (Chin [0002]).  
	
22.	With regards to claim 10, Brooks and Bernstein are silent on the limitation of,
wherein the inventory management server is further configured to: 
initiate a transaction sequence to bill the merchant for the replenishment of the product stocked.  
However, Chin teaches at [0074] that it would have been obvious to one of ordinary skill in the inventory management art to include the ability to bill a merchant for the replenishment of stock (See [0074] discussing the generating of invoices and purchase order of goods automatically in response to thresholds.). 


23.	With regards to claim 14, Brooks and Bernstein, are silent on the limitation of,
wherein to flag for replenishment of the product stocked, the inventory management server is configured to flag for replenishment to effect resupply of the product at the merchant.  
However, Chin teaches at [0070] that it would have been obvious to one of ordinary skill in the inventory management art to include the flagging for replenishment to effect resupply of the product at the merchant (See [0070] discussing the generating of a purchase order of goods when a threshold has been reached. The examiner is interpreting the purchase order as an effect to resupply.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory management art before the effective filing date of the claimed invention to have modified the teachings of Brooks and Bernstein to include the flagging for replenishment to effect resupply of the product at the merchant, as disclosed by Chin. One of ordinary skill in the art would have been motivated to make this modification in order to maintain sufficient amounts of inventory on stock (Chin [0002]).  

24.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious by Brooks and Bernstein in view of U.S. Pat. Pub. No. 2011/0313926 to Templeton (“Templeton”).

25.	With regards to claim 3, Brooks and Bernstein are silent on the limitation of,
wherein the inventory management server is further configured to:  
ascertain that the received tracking data is accompanied with data belonging to a range reserved for the received tracking data.  
However, Templeton teaches at [0053] that it would have been obvious to one of ordinary skill in the data stores art to include the ability to using a range reserved for tracking data (See [0053] discussing the use of BIN number ranges to designate data.). 

	

Response to Arguments
26.	Applicant’s arguments, see Remarks, filed 1/5/2021, with respect to Objection to Drawings have been fully considered and are persuasive.  The Objection to Drawings has been withdrawn. 
27. Applicant’s arguments, see Remarks, filed 1/5/2020, with respect to the rejection(s) of claim(s) 1, 4-9, 11-13, 16-18, and 22-24 under 35 U.S.C. §§112 and 103 have been fully considered but they are not persuasive. 
	First, Applicant’s amendments did clarify the issue with “directly” language but created other issues that need to be addressed.
	Applicant argues that Brooks does not describe or suggest the newly amended limitation. Examiner disagrees. See [0036] which links the PAN to both the merchant and the supplier for real-time inventory management. 
Finally, Applicant argues the dependent claims are allowable based on their dependency on the independent claims. Examiner disagrees for at least the above rejections and the previous responses to arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.J.W./Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claim 1 is mapped because it encompasses claims 18 and 22.